                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

CODY LEE FULGHAM,              )
                               )
     Plaintiff,                )
                               )
     v.                        )          CIVIL ACTION NO. 1:17cv237-ECM
                               )                        [WO]
KIM TURNER, et al.,            )
                               )
     Defendants.               )
_______________________________

CODY LEE FULGHAM,                     )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )   CIVIL ACTION NO. 1:17cv269-ECM
                                      )                 [WO]
DONALD VALENZA, et al.,               )
                                      )
      Defendants.                     )

                               FINAL JUDGMENT

      In accordance with the order of the court entered in this case on this day, Final

Judgment is entered in favor of Defendants, and against Plaintiff, and this case is

DISMISSED without prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil docket

as a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 9th day of October, 2018.

                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
